        Case 1:20-cv-00027-SMR-SHL Document 32-1 Filed 05/21/21 Page 1 of 2




                                 UNITED STATES FEDERAL COURT
                                    SOUTHERN DISTRICT OF IOWA
                                                 )
 ANDREA GROVE, individually and on behalf )            Case No, 1:20-CV-27-SMR-CFB
 of all others similarly situated                )
                                                 )
                           Plaintiff,            )
                                                 )
                                                 )
 BEER BARN CORPORATION, R& L B                   )
 CORPORATION d/b/a IOWA PLAYHOUSE,               )   DEFENDANTS INDEX OF EVIDENCE
 RONALD BERGERON, MICHAEL                                 IN SUPPORT OF BRIEF IN
 BERGERON, and LYNDA BERGERON                       OPPOSITION TO PLAINTIFFS’ MOTION
                                                                TO COMPEL

                         Defendants,

         Defendants submits this Index of Evidence in support of their his Brief in Opposition to

Plaintiff’s Motion to Compel (Filing No. 29.)

    Exhibit                Description


    A                      Declaration of Terry A. White


    B                      Declaration of Lynda Bergeron


    C                      Declaration of Michael Bergeron
     Case 1:20-cv-00027-SMR-SHL Document 32-1 Filed 05/21/21 Page 2 of 2




Date: May 21, 2021.                     Beer Barn Corporation, R & LB Corporation dba
                                        Iowa Playhouse, Ronald Bergeron, Michael
                                        Bergeron, and Lynda Bergeron,


                                 By:    /s/ Terry A. White
                                        Terry A. White, NE # 18282
                                        CARLSON & BURNETT, LLP
                                        2002 Douglas Street, Suite 100
                                        Omaha NE 68102
                                        Direct (402) 682-8006
                                        Main (402) 934-5500 x120
                                        Fax: (402) 934-5420
                                        terry@carlsonburnett.com
                                        www.carlsonburnett.com
                                        Attorney for Plaintiff


                             CERTIFICATE OF SERVICE

      I certify that on May 21, 2021, I served the foregoing document by e-mail on
counsel for the Defendant at the following address:


          nate@ruchnicholson.com

          and

          hlichten@llrlaw.com
          osavytska@llr.aw.com

                                                     /s/ Terry A. White________
                                                      CARLSON & BURNETT




                                           2
